     Case 3:21-cv-00884-M Document 36 Filed 08/05/21               Page 1 of 41 PageID 873



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

    GLOBAL PLASMA SOLUTIONS, INC.,

         Plaintiff,
                                                      CIVIL ACTION NO. 3:21-CV-00884-D
    v.

    D ZINE PARTNERS, LLC,
    MARWA ZAATARI, and ENVERID                             JURY TRIAL DEMANDED
    SYSTEMS, INC.,

         Defendants.


                              SECOND AMENDED COMPLAINT

         Plaintiff Global Plasma Solutions, Inc. (“GPS”), by and through its undersigned attorneys,

brings this Second Amended Complaint 1 against Defendants D Zine Partners, LLC (“D Zine”),

Marwa Zaatari (“Zaatari”), and enVerid Systems, Inc. (“enVerid”) (collectively, “Defendants”),

and alleges as follows:

                                        INTRODUCTION

         1.     This case involves a reckless campaign by industry competitors of GPS to spread

false and misleading statements in an effort to advance the false narrative that GPS’s technology

is not safe. Defendants have relentlessly pursued this campaign for one purpose—to make money.

While portraying herself as a neutral academic and activist, Defendant Zaatari has raised her

profile in the media by advancing false and inflammatory safety claims about GPS, and trying to

create panic among consumers. However, Zaatari’s true purpose is to secure an unfair economic



1
 GPS files this Second Amended Complaint in accordance with and pursuant to paragraphs 2 and
3 of the Court’s Scheduling Order, which provide that motions for leave to file an amended
complaint, including an amended complaint that joins an additional party, need not be filed as long
as the amendment is filed by December 1, 2021. Doc. 31.
  Case 3:21-cv-00884-M Document 36 Filed 08/05/21                  Page 2 of 41 PageID 874



advantage for her companies, Defendants enVerid and D Zine—a motive and conflict of interest

that Defendants concealed from the media and the public. Indeed, Zaatari is best known not for

contributions to the industry, but rather for her relentless, unfounded criticisms of GPS and its

products.

       2.       enVerid strategically and secretly used its agent Zaatari and her status within The

American Society of Heating, Refrigerating, and Air-Conditioning Engineers (ASHRAE) to

falsely attack GPS and its products and to execute a smear campaign to take out GPS as a

competitor. Even after Zaatari purportedly became a mere advisor to enVerid in June 2020, she

maintained her enVerid email account and continued to closely strategize with enVerid and its

executives on how best to attack GPS and misrepresent safety concerns surrounding GPS’s

technology.

       3.       enVerid and Zaatari concealed their close collaboration in this respect and instead

pushed Zaatari’s misleading image as a detached and objective scientist. enVerid and Zaatari

maintained a “competitive file” on GPS and obsessively pursued a scorched earth agenda to take

down GPS through unfair and deceptive tactics, including using the ASHRAE platform to advance

their agenda.

       4.       Zaatari became so engrained with ASHRAE that ASHRAE referred a significant

media inquiry regarding GPS’s technology directly to Zaatari despite her hidden conflict of interest

with enVerid. At no point did ASHRAE or Zaatari invite GPS itself to provide any input with

regard to the media inquiry. Although it is not uncommon for ASHRAE members to be involved

in the private industry, Zaatari’s hidden agenda with enVerid combined with her singular and

zealous focus to misrepresent safety and efficacy concerns surrounding GPS’s technology

compromised her status within ASHRAE as an authority on the subject.




                                               -2-
  Case 3:21-cv-00884-M Document 36 Filed 08/05/21                   Page 3 of 41 PageID 875



          5.    enVerid and Zaatari used D Zine to engage customers of GPS and steer them toward

enVerid and its products. enVerid and Zaatari targeted (and continue to target) GPS’s school

district customers and perpetuate the false narrative that GPS’s products are somehow unsafe. In

fact, enVerid and Zaatari knew there were no legitimate safety concerns with GPS’s technology

and intentionally conflated GPS’s products with other unproven ionization technology.

          6.    In an internal March 2021 email with Zaatari (using her enVerid email address),

enVerid executives outlined their desire to “cultivate” a “bipolar backlash.” enVerid used Zaatari

as its primary agent to misrepresent GPS’s technology in trying to achieve this “bipolar backlash.”

          7.    Contrary to Defendants’ misrepresentations, GPS is an innovative company

focused on providing consumers with safe and effective air purification products, as it has done

since it was founded in 2008.

          8.    As the inventor and owner of the revolutionary Needlepoint Bipolar Ionization

(NPBITM) air purification technology, GPS has worked assiduously since 2008 to build its well-

earned reputation for excellence and develop trust among consumers in the United States and

abroad.

          9.    Recognizing GPS’s contributions to the field, the United States Patent and

Trademark Office has issued numerous patents to GPS for its advances in air purification systems

and devices, including the technology underlying GPS’s NPBITM.

          10.   As a testament to its safety, GPS’s NPBITM product has also earned the seal of

approval of the UL, CE, RTCA, OSHPD, CARB, and other standard-setting bodies.

          11.   Nevertheless, for over a year, Defendants have engaged in a systematic campaign

designed to smear GPS and its technology through multiple channels, including through Zaatari’s

Twitter account, local and national news outlets, and online articles and other literature, as well as




                                                -3-
  Case 3:21-cv-00884-M Document 36 Filed 08/05/21                 Page 4 of 41 PageID 876



via ASHRAE and other industry organizations (including their webinars and online events), by

making false and outrageously misleading statements about GPS and its products.

       12.     While Defendants have attempted to disguise Zaatari’s false and misleading

statements as the unbiased criticism of an independent academic who is simply trying to promote

public well-being, in reality, Defendants’ motive has been to gain an unfair economic advantage

for enVerid and D Zine—competitors of GPS. Zaatari has gone to great lengths to hide her true

relationship with enVerid, including using a Gmail address when not communicating with people

within the enVerid circle. However, Zaatari has used her enVerid email address when privately

communicating with the enVerid executives to discuss strategies on how to take down GPS and

misrepresent its technology. While enVerid lists Zaatari as a scientific “advisor” on its website,

Zaatari and enVerid have concealed her true conflict of interest and role within enVerid.

       13.     Zaatari is a partner of and, on information and belief, an owner of D Zine, a firm

that offers indoor air filtration consulting and design services and a competitor to GPS. Zaatari

uses D Zine to engage GPS’s customers and steer them to enVerid.

       14.     From at least January 2015 through May 2020, Zaatari was the Vice President of

Building Solutions for enVerid, a company that offers air purification systems in direct

competition with GPS. Although Zaatari’s formal title at enVerid changed in May 2020 to a

member of its board of advisors, Zaatari continued in her central role as part of enVerid’s

leadership team in developing strategy and tactics to unfairly compete with GPS and falsely smear

GPS’s name and products.

       15.     While GPS encourages independent scientific research into the safety and efficacy

of air purification systems—including its own technology—GPS cannot sit idly while its




                                               -4-
  Case 3:21-cv-00884-M Document 36 Filed 08/05/21                 Page 5 of 41 PageID 877



competitors spread false, misleading, disparaging, and defamatory information about GPS and its

products.

       16.     GPS therefore brings this lawsuit to protect itself from Defendants’ unlawful

actions and to obtain relief for the irreparable harm Defendants have caused GPS and its business.

                                        THE PARTIES

       17.     GPS is a corporation organized under the laws of the State of Delaware with a

principal place of business at 3101 Yorkmont Road, Suite 400, Charlotte, North Carolina 28208.

       18.     Upon information and belief, Defendant D Zine is an entity formed under the laws

of the State of Texas with a principal place of business at 3811 Turtle Creek Boulevard, Suite 560,

Dallas, Texas 75219. D Zine has been served and filed a responsive pleading.

       19.     Defendant Marwa Zaatari is an individual and is a partner of D Zine and member

of the board of advisors for enVerid who, upon information and belief, is a resident of Austin,

Texas and may be served with process at 3000 South 5th Street, Austin, Texas 78704. Zaatari has

been served and filed a responsive pleading.

       20.     Upon information and belief, Defendant enVerid is a corporation organized under

the laws of the State of Delaware with a principal place of business at 21 Southwest Park,

Westwood, Massachusetts.

                                JURISDICTION AND VENUE

       21.     This is a civil action for false advertising, product disparagement, and unfair

competition under the Lanham Act; defamation, business disparagement, and tortious interference

with existing and prospective business relationships under Texas law; and common law unfair

competition.

       22.     This Court has original subject matter jurisdiction over this action under 15 U.S.C.

§ 1121 and 28 U.S.C. §§ 1331 and 1338. This Court has supplemental jurisdiction over GPS’s


                                               -5-
  Case 3:21-cv-00884-M Document 36 Filed 08/05/21                   Page 6 of 41 PageID 878



state and common law claims under 28 U.S.C. § 1367(a) because they are so related to the claims

in this action over which this Court has original jurisdiction that they form part of the same case

or controversy.

        23.     This Court also has diversity jurisdiction over this lawsuit under 28 U.S.C. § 1332

because the matter in controversy exceeds $75,000, exclusive of costs and interests, and is between

citizens of different states.

        24.     This Court has personal jurisdiction over D Zine because it is organized in the State

of Texas and maintains a principal place of business in Dallas, Texas.

        25.     This Court has personal jurisdiction over Zaatari because she is an individual who

resides in the State of Texas.

        26.     This Court has personal jurisdiction over enVerid because enVerid does business

in Texas and directly competes with GPS for customers in Texas. Moreover, enVerid’s agent

Zaatari resides in Texas and many of the acts described in this Second Amended Complaint

supporting GPS’s claims occurred in Texas. Zaatari has worked as enVerid’s agent for purposes

of competing with GPS in Texas and spreading false information about GPS from her primary

location in Texas.

        27.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2) and (b)(3)

because a substantial part of the events giving rise to the claims asserted in this Second Amended

Complaint against all Defendants occurred within this judicial district and Defendants are subject

to personal jurisdiction in this judicial district.




                                                      -6-
     Case 3:21-cv-00884-M Document 36 Filed 08/05/21                 Page 7 of 41 PageID 879



                                   FACTUAL BACKGROUND

A.      GPS and GPS’s Products

        28.     GPS is well-known in the air purification and quality industry for providing

customers with accurate recommendations and products that meet each individual customer’s air

quality and purification needs.

        29.     GPS was founded in 2008 and has a proven history of providing safe and effective

products to its customers.

        30.     GPS’s products are based on its revolutionary NPBI™ technology.

        31.     NPBI™ is a patented technology that cleans the air by introducing ions in the space

via the airflow in the ventilation system.

        32.     GPS seeks to develop products that meet and exceed industry standards, as

evidenced by the approvals of GPS’s products, including the NPBITM product, by independent

certifying agencies such as UL, CE, RTCA, OSHPD, CARB, and other standard-setting bodies.

GPS’s products also comply with all applicable Environmental Protection Agency regulatory

requirements.

        33.     GPS’s NPBITM product has achieved the UL 2998 zero ozone emissions

certification. This stringent certification requires that products demonstrate that they emit less than

0.005 parts per million (ppm), which is below the quantifiable level for ozone testing. Notably,

certification under UL 2998 requires demonstration of ozone emissions at least ten times lower

than what is permitted under the standard UL 867 test and by the United States Food and Drug

Administration (FDA) for medical devices.

        34.     Consistent with GPS’s commitment to transparency with its customers and

potential customers, GPS prominently displays the results of tests by independent labs of its

NPBITM technology on its website, including sensitivity testing, simulation testing, specialty


                                                 -7-
  Case 3:21-cv-00884-M Document 36 Filed 08/05/21                 Page 8 of 41 PageID 880



testing, and field testing. A true and correct copy of the independent testing section of GPS’s

website is attached as Exhibit A.

         35.    GPS also works directly with customers—prior to any purchase—to conduct site-

specific studies that assess the performance and appropriateness of GPS’s products for their unique

needs.

         36.    As a result of these efforts, along with the time and resources GPS invests in its

products and GPS’s consistent dedication to excellence, GPS has earned a reputation as a leader

in the air quality/purification industry.

         37.    In fact, approximately 250,000 GPS NPBI™ air purification systems have been

installed worldwide, including in federal government buildings, hospitals, corporate facilities,

universities, and in hundreds of primary and secondary schools.

         38.    GPS’s technology is also trusted by some of the world’s leading companies

involved in aviation manufacturing, aerospace technology, and performance equipment.

         39.    GPS has employees who are prominent members in good standing of ASHRAE,

and GPS’s employees regularly lead lectures and speak at ASHRAE meetings.

         40.    GPS also has an active membership with the American Society for Health Care

Engineering (ASHE), and its aviation products have passed the stringent RTCA DO-160 tests.

         41.    GPS’s products are routinely evaluated by leading experts, including those within

the Environment, Health, and Safety (EHS) departments representing major institutions, such as

the types of institutions identified in Paragraphs 32 and 33 above.

         42.    GPS’s reputation for excellence and dedication to offering safe, high-quality

products is embodied within its GLOBAL PLASMA SOLUTIONS logo, the GPS name, and its




                                               -8-
     Case 3:21-cv-00884-M Document 36 Filed 08/05/21              Page 9 of 41 PageID 881



NPBI™ brand, all of which are readily associated with GPS and its products when encountered by

the public and entities or individuals within the industry.

B.      Zaatari’s History with enVerid and ASHRAE

        43.    Zaatari began working with enVerid at least as early as 2015 as its Vice President

of Building Solutions.

        44.    In 2018, Zaatari and enVerid’s top executives began focusing on GPS and

strategizing how to attack GPS and its products. Zaatari was central in this planning.

        45.    In 2020, as GPS’s business took off, enVerid and Zaatari became increasingly

concerned that enVerid’s business was floundering and would not be able to compete with GPS’s

expanding business.

        46.    At the same time, Zaatari was raising her profile within ASHRAE, ultimately

becoming a member of the ASHRAE Epidemic Task Force and a voting member of the Standard

62.1 Committee in ASHRAE.

        47.    Standard 62.1 outlines the measures intended to provide Indoor Air Quality

(“IAQ”) that is acceptable to human occupants and that minimizes adverse health effects. Zaatari’s

position within ASHRAE and as a voting member of Standard 62.1 provided enVerid with a

powerful weapon to attack GPS.

        48.    Zaatari used her rising prominence within ASHRAE to speak at ASHRAE

sponsored meetings and attack GPS by spreading false and misleading information described in

more detail below.

        49.    In June 2020, Zaatari purported to leave her employment with enVerid to work for

Blue Box Air, LLC. Zaatari remained ostensibly as a “scientific advisor” for enVerid but in reality

continued in her role as enVerid’s main strategic partner in attacking GPS, using her rising image

within ASHRAE as an independent and detached scientist to advance enVerid’s competitive


                                                -9-
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                  Page 10 of 41 PageID 882



interests against GPS as revealed in numerous emails obtained by GPS in this litigation. Zaatari

intentionally concealed her true relationship with enVerid in advancing this agenda.

       50.     The height of Zaatari’s deception and concealment culminated in the so-called

“Open Letter,” authored by Zaatari and published in April 2021. The Open Letter was directed

toward GPS’s school district customers in an effort to disrupt GPS’s business. Zaatari zealously

recruited other scientists to sign on to the Open Letter which raised questions about GPS and its

technology. Zaatari again intentionally concealed from those scientists her true strategic

relationship with enVerid, and in the published Open Letter, Zaatari said nothing about her

conflicting relationship with GPS’s competitor enVerid. In fact, the Open Letter states the exact

opposite—“[n]o reported conflicts of interest.”

       51.     The Open Letter’s affirmative representation that Zaatari had no conflict of interest

is especially egregious as one individual whom Zaatari solicited expressly declined to sign the

Open Letter due to a similar conflict of interest. Zaatari nonetheless chose to conceal her conflict

from the public knowing its disclosure would undermine the perceived legitimacy of the

publication.

       52.     Moreover, in the course of recruiting other scientists to sign the Open Letter, it was

made clear to Zaatari by a prominent scientist that there were no real safety concerns with GPS’s

technology. Another scientist, and former president of ASHRAE, agreed with that assessment.

Zaatari ignored the science and nevertheless proceeded to smear GPS to advance enVerid’s

increasingly desperate agenda.

       53.     Zaatari’s focus on disrupting GPS’s relationship with its school district customers

was a direct result of enVerid’s competitive goal of taking these customers for itself. In emails

with Zaatari, enVerid’s executives became increasingly upset that GPS had been so successful




                                               - 10 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                   Page 11 of 41 PageID 883



selling its technology to school districts and desperately solicited Zaatari’s input to find a way to

disrupt that business. On its website and in marketing materials, enVerid focused its business on

schools and touted its technology as “a better solution for cleaning air in schools.”

       54.      Zaatari’s Open Letter in 2021 was a direct result of enVerid’s directive to Zaatari

to target schools and misrepresent GPS’s technology.

       55.      After this lawsuit was filed, Zaatari scrambled to hide her relationship with enVerid

and advised one colleague to stop using her enVerid email address. A true and correct copy of this

email is attached hereto as Exhibit B.

       56.      Zaatari was so effective in hiding her conflict of interest and raising her profile

within ASHRAE that ASHRAE’s media relations firm, Duffey Communications, Inc., referred an

Atlanta TV station inquiry about GPS’s technology in Georgia schools directly to Zaatari. On June

21, 2021, Duffey Communications sent the reporter’s inquiry directly to Zaatari at her Gmail

address and stated: “They are working on an investigative story about bipolar ionization systems

in Georgia schools….Let me know if you are interested and I can connect you with the producer.”

Duffey Communications copied several ASHRAE employees on its email and highlighted that the

TV station “is the highest ranking network here in Atlanta.” Zaatari responded, “I am interested

and happy to talk to the producer.” A true and correct copy of this email chain is attached hereto

as Exhibit C.

       57.      Even though GPS has representatives who are ASHRAE members, neither Zaatari

nor anyone in ASHRAE alerted GPS to the media inquiry. Instead, Zaatari—using her newfound

power within ASHRAE—executed her enVerid agenda so effectively that even ASHRAE itself

promoted her as the primary voice on GPS’s technology, even selling the opportunity to Zaatari

as a chance to be on Atlanta’s “highest ranking network.” This communication reveals that the




                                               - 11 -
  Case 3:21-cv-00884-M Document 36 Filed 08/05/21                 Page 12 of 41 PageID 884



true objective was about a publicity opportunity rather than a balanced scientific discussion.

        58.    Upon information and belief, Zaatari communicated with the Atlanta TV station

using her Gmail address while concealing her true competitive involvement with enVerid.

C.      Zaatari’s False, Misleading, Disparaging, and Defamatory Publications

        59.    Despite the substantial resources and effort invested by GPS to build its reputation

and to ensure that its products are safe and effective, Defendants have embarked on a meritless

campaign to damage GPS’s reputation and goodwill by spreading false, misleading, disparaging,

and defamatory information about GPS and its products.

        60.    Defendants have engaged, and continue to engage, in this conduct in order to raise

Zaatari’s profile in the industry, and by inciting panic, to encourage the public, the industry, and

GPS’s current and prospective customers to not use technology utilized in GPS products and

instead purchase enVerid’s competing air purification products and hire D Zine to perform

consulting services that, among other things, assess, design, and implement IAQ solutions that

compete with GPS and GPS’s products and services. This effort is aimed to drive GPS’s current

and prospective customers away from GPS to purchase products from enVerid and utilize the

services of D Zine and other competing companies with which Zaatari is involved or has pecuniary

interests.

        61.    One medium through which Zaatari publishes inaccurate, misleading, disparaging,

and defamatory information about GPS and GPS’s products is Twitter.

        62.    Beginning at least as early as January 2021, Zaatari has engaged in a public smear

campaign via Twitter designed to damage GPS’s reputation and drive GPS’s customers and

potential customers away from GPS to enVerid, D Zine, and their respective corporate partners.




                                               - 12 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                   Page 13 of 41 PageID 885



       63.      The orchestration of this public smear campaign, however, began at least as early

as June 2018 when Zaatari and enVerid became concerned about the competition from GPS and

its products.

       64.      On June 23, 2018, James Noe, a manufacturer representative of enVerid products,

discovered a YouTube video posted by GPS that explains how to use GPS’s IAQ spreadsheet,

which includes all the mass balance equations based on ASHRAE standard 62.1 and that calculates

the ventilation rate procedure outside air requirements and the IAQ Procedure (IAQP) outside air

requirements by applying GPS’s patented air purification technology at a known effectiveness for

the contaminant of concern. Upon discovering the video, Noe sent it to Zaatari and other enVerid

executives and stated: “I just found this from [GPS]. It’s very well done. I suspect you all have

already seen it. If you haven’t, you need to watch it.” Noe concluded his email by stating “[i]n any

case, we need to surpass their spreadsheet.” A true and correct copy of this email is attached hereto

as Exhibit D.

       65.      A mere two days later, on June 25, 2018, Zaatari sent an email to two enVerid

founders and executives stating that Trane Technologies was writing a white paper about IAQP.

Zaatari sent the enVerid executives a snapshot of the article and stated that she “did not find it

good for enVerid.” Udi Meirav, enVerid’s President, responded by stating “We need him less

supportive of the GPS storyline,” to which Israel Biran, enVerid’s Senior Vice President of

International Business Development, replied “we will review and approve this before they release

it.” A true and correct copy of this email chain is attached hereto as Exhibit E.

       66.      Zaatari and enVerid’s concern over competition with GPS escalated in October

2018 when enVerid was invited to speak at the ASHRAE Boston event and learned that GPS would

also be presenting.




                                               - 13 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                  Page 14 of 41 PageID 886



       67.     In an effort to promote enVerid within the industry and ASHRAE in advance of its

public smear campaign against GPS, in October 2019, Zaatari coordinated a platinum sponsorship

of ASHRAE by enVerid.

       68.     Zaatari and enVerid’s fear of competition from GPS continued to grow with the

onset of the COVID-19 pandemic. On February 10, 2020, Zaatari sent an email from her enVerid

email address to a third party stating, “[w]e have an urgent need to understand what is the cleaning

mechanism of the following companies,” one of which was GPS, and noting “[t]hey are all heavily

involved in ASHRAE.” A true and correct copy of this email is attached hereto as Exhibit F.

       69.     GPS’s business continued to grow as the COVID-19 pandemic progressed, and

Zaatari and enVerid were well aware of this. On May 1, 2020, enVerid’s Regional Sales Manager

sent an email to Zaatari regarding the training of new sales representatives in Arizona and

identified as “the biggest issue” the fact that “GPS has a pretty good footprint in the market there

already.” A true and correct copy of this email is attached hereto as Exhibit G.

       70.     In addition, on June 17, 2020, enVerid’s Vice President of Business Development

sent an email to several enVerid executives—including Zaatari at her enVerid email address—

stating: “In case you have not seen, here are the GPS documents and lab tests associated with

COVID. Since they are our largest IAQP competitor (due to receiving UL2998 certification), we

really need to create and post something like the below table to hit these issues head on in our

presentations.” A true and correct copy of this email is attached hereto as Exhibit H.

       71.     A week before the June 17 email, on or about June 8, 2020, Zaatari announced she

was joining Blue Box Air, LLC as its Chief Science Officer. However, privately, Zaatari continued

to work with enVerid in developing its strategy to unfairly compete with GPS by publishing false

and disparaging statements about GPS and its products.




                                               - 14 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                   Page 15 of 41 PageID 887



       72.     At least as early as November 2020, Zaatari and enVerid had decided to focus their

marketing on schools in light of the introduction of the Keeping Schools Safe Act, a bill to

authorize the Secretary of Education to award grants to improve IAQ in elementary and secondary

schools. On November 20, 2020, Christian Weeks, enVerid’s CEO, sent an email to Zaatari at her

enVerid email address regarding the bill. At this time, Zaatari had purportedly ceased her

employment with enVerid. Weeks explained that he had been working with a lobbyist to set up a

meeting with the legislative assistant to the senator who introduced the bill and that he “would like

to try to convince her to write or amend the bill in such a way that it prioritizes permanent, fixed

local air cleaners.” Weeks stated that he hoped the bill would get incorporated into the next

stimulus package, but that they “need to make sure the language is favorable for the Air Purifier.”

A true and correct copy of this email is attached hereto as Exhibit I.

       73.     Impatient with the laggard and unpredictable results of expensive and time

consuming lobbying efforts, Zaatari, on behalf of both enVerid and D Zine, whom she joined as a

partner in December 2020, began her barrage of false, misleading, disparaging, and defamatory

statements about GPS and its products.

       74.     On January 18, 2021, Zaatari published a tweet warning readers to “stay away”

from, among other things, “ionic purifier + composite catalyst” and “bi-polar” air purification

systems—such as GPS’s NPBI™ air purification system. A true and correct copy of the tweet is

attached as Exhibit J and reproduced below.




                                               - 15 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                 Page 16 of 41 PageID 888




       75.     On February 7, 2021, Zaatari published a tweet falsely accusing companies that

offer ionizing air purification systems—such as GPS—of “cheating...when reporting test results.”

A true and correct copy of the tweet is attached as Exhibit K and reproduced below.




       76.     On March 2, 2021, an enVerid employee sent an email to enVerid executives stating

that she and an enVerid marketing employee were “putting [their] heads together” to discuss “a

school campaign” with the goal of “helping to cultivate/amplify a bit of bipolar backlash.” The

enVerid CEO then forwarded this email to Zaatari. A true and correct copy of the email is attached

hereto as Exhibit L.

       77.     Thereafter, Defendants’ public smear campaign against GPS and its NPBI™

became increasingly inflammatory and misleading, including a March 9, 2021 Twitter thread


                                              - 16 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                   Page 17 of 41 PageID 889



dedicated specifically to spreading inaccurate, misleading, disparaging, and defamatory

information about GPS, followed by two tweets in April 2021 falsely and recklessly analogizing

ionizers—like GPS’s NPBITM air purification system—to cigarettes and hand grenades.

       78.     In the first tweet of the March 9, 2021 thread, Zaatari called for the “defeat of ions”

and made clear that the thread is specifically directed to “Needle Point Bi-polar Ionization”—

GPS’s NPBI™ air purification system. A true and correct copy of the entire Twitter thread is

attached as Exhibit M, and the initial tweet is reproduced below.




       79.     Zaatari then proceeded to publish links to and commentary on several “independent

studies,” in each instance representing that the “device tested is produced by [Plaintiff] GPS.”

       80.     One of the tweets, citing a study from Science Direct, falsely stated: “Claim of

reduction of particulate matter concentration: False.” But in truth, the cited study makes clear that

this test was not about “reduction of particulate matter”; rather, the study states that “[w]e also

observed similar ozone concentrations upstream and downstream of the ionizer, implying the

system is not generating ozone.” (emphasis added). True and correct copies of the tweet and the

cited article are attached as Exhibits M and N. Zaatari’s tweet is reproduced below.




                                               - 17 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                  Page 18 of 41 PageID 890




       81.     enVerid retweeted Zaatari’s Twitter thread that same day, stating “Findings from

an important new study.” A true and correct copy of enVerid’s retweet is attached hereto as

Exhibit O.

       82.     Defendants’ March 9, 2021 Twitter thread was followed by egregious and false

statements equating the safety of ionizers to the safety of cigarettes. Specifically, in an April 7,

2021 tweet, Zaatari analogized “ionisers” with cigarettes, falsely stating that “there is no safe




                                               - 18 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                Page 19 of 41 PageID 891



[ioniser]” and products like GPS’s NPBI™ air purification systems “may cause serious diseases.”

A true and correct copy of the tweet is attached as Exhibit P and reproduced below.




       83.    On April 15, 2021, Zaatari published a tweet analogizing “ionizers” to “using a

hand grenade to remove cars” from a full parking lot, falsely suggesting that products like GPS’s

NPBITM air purification systems are deadly and destructive. In the same tweet, Zaatari advertised

and included a link to the “Healthy Indoors Live Show,” with the caption “How to Prevent ‘Snake

Oil’ Sales from the IAQ Industry,” thereby falsely suggesting that ionizers—including GPS’s

NPBITM air purification systems—are dangerous, and that companies offering such products,

including GPS, engage in deceptive marking. A true and correct copy of the tweet is attached as

Exhibit Q and reproduced below.




                                             - 19 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                 Page 20 of 41 PageID 892




        84.    Zaatari’s tweets are the equivalent of falsely yelling “fire” in a crowded theatre.

They are designed and intended to scare the public and cause GPS’s customers and potential

customers to hire Zaatari and D Zine, thereby enabling Zaatari to steer those customers to products

offered by enVerid and other companies competing with GPS, including those in which she has

an interest.

        85.    It is well engrained in the public’s consciousness that cigarettes are in fact

dangerous and can be deadly, and that tobacco companies lied about this fact. Zaatari’s April 7,

2021 tweet equates ionizers with cigarettes and suggests that ionizers have all of the harmful

effects of cigarettes. Zaatari doubles down on this outrageously false statement by attaching a



                                              - 20 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                   Page 21 of 41 PageID 893



picture of tobacco executives testifying before Congress, thereby equating GPS’s owners and

executives with tobacco executives and their criminal and deceptive conduct.

       86.     GPS’s products are safe, and Defendants know this fact. GPS’s employees have

worked hard to provide a safe and reliable technology. GPS has been around since 2008, and

Zaatari only ramped up her attacks when GPS started to have more success with its business in the

2019 to 2020 timeframe. Defendants should not be allowed to promote and spread false and

reckless statements about GPS, its hard-working employees, and its products for financial gain.

       87.     More recently, in addition to publishing false, misleading, disparaging, and

defamatory statements about GPS, GPS’s products, and ionizing air purifiers generally, Zaatari

has begun falsely stating that ionizers, including the GPS NPBITM product, are harmful to school

children in furtherance of enVerid’s “school campaign” to create “bipolar backlash.” Zaatari’s

alarmist propaganda is a thinly veiled attempt to disguise her financial and business motives by

pandering to anxious parents and leveraging the heightened sensitivity to air quality among the

general public. Zaatari’s publication of false and misleading information is not based in virtuosity;

rather, Zaatari is attempting to boost her status in the IAQ community by spreading baseless

criticisms of competitors in order to damage GPS and divert customers to D Zine and enVerid.

       88.     For example, on April 18, 2021, Zaatari published a poem via Twitter falsely

suggesting that bipolar ionizers—like GPS’s NPBITM air purification system—lead to “cancer,

asthma, and [a]sphyxiation” in children and are marketed by “snake-oil” salespeople. She also sent

copies of the disparaging poem directly to an industry group whose members were considering

purchasing GPS technology. A true and correct copy of the tweet is attached as Exhibit R and

reproduced below.




                                               - 21 -
Case 3:21-cv-00884-M Document 36 Filed 08/05/21   Page 22 of 41 PageID 894




                                  - 22 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                 Page 23 of 41 PageID 895



       89.     In an effort to broaden the audience for these false, misleading, disparaging, and

defamatory statements, the D Zine website homepage prominently displays at least two links to

Zaatari’s Twitter account. Further, the link contained in the D Zine website header, reproduced

below (annotated), suggests that the Twitter account is the official account of D Zine. A true and

correct copy of the D Zine website homepage is attached as Exhibit S.




       90.     This smear campaign is not limited to Zaatari’s Twitter page. Zaatari also publishes

articles promoting false, misleading, disparaging, and defamatory information about GPS.

       91.     For example, Zaatari published an Open Letter to Address the Use of Electronic Air

Cleaning Equipment in Buildings (the “Open Letter”) on or about April 12, 2021 in which Zaatari

specifically “appeal[s] to school district facility managers and administration leadership” in

furtherance of enVerid’s school campaign to disparage GPS and its NPBI™ technology. A true

and correct copy of the Open Letter is attached as Exhibit T.




                                              - 23 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                     Page 24 of 41 PageID 896



       92.     In the Open Letter, Zaatari falsely claims that “one recent independent test (ref:2)

of [Plaintiff GPS’s] needlepoint bipolar ionization (NPBI) technology found that the strength of

the ions produced appears insufficient to effectively clean the air.” In fact, the cited “independent

test” states the opposite: that “NPBI demonstrated efficacy for in-air pathogens like MS2 (virus)

and Staphylococcus Aureus (bacteria).” A true and correct copy of the “independent test” is

attached as Exhibit U.

       93.     To advance her false and misleading claims, Zaatari referenced an ASHRAE article

that was removed from circulation in May 2019—nearly two years before Zaatari published the

Open Letter. Zaatari makes no mention of the fact that the article was removed from circulation

by ASHRAE. This is another example of Zaatari’s attempt to disguise her biased and misleading

statements as credible, academic analysis.

       94.     Notably absent from Zaatari’s Twitter page and from the Open Letter is any

disclosure of Zaatari’s obvious conflict of interest. In fact, while the Open Letter indicates Zaatari

is affiliated with D Zine, it also states that there were “[n]o reported conflicts of interest” from the

authors and wholly ignores Zaatari’s engagement with enVerid. See Exhibit T.

       95.     Upon information and belief, Zaatari has also failed to disclose to publishers, such

as CNN, Kaiser Health News, Mother Jones, NBC, WIRED, and Yahoo News, her conflicts of

interest and has made further efforts to disguise the false and misleading nature of her statements.

       96.     Upon information and belief, Zaatari also spreads inaccurate, misleading,

disparaging, and defamatory statements about GPS and GPS’s products through her involvement

in and presentations to members of the ASHRAE, the U.S. Green Building Council, the academic

community, and other industry organizations.




                                                 - 24 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                   Page 25 of 41 PageID 897



       97.     Upon information and belief, Zaatari also has directly contacted GPS’s existing and

potential customers in an effort to interfere with those relationships and to gain an unfair economic

advantage for herself, D Zine, and enVerid.

       98.     For example, on April 5, 2021, a third party sent Zaatari an email in response to

“an unroll thread of comments on Twitter about concerns regarding bipolar ionization units in

schools” that Zaatari had sent to the third party. The third party’s school district had purchased

GPS’s NPBI™ products. A true and correct copy of the email is attached hereto as Exhibit V.

       99.     Zaatari’s conduct is an integral part of enVerid’s strategy to take down GPS at all

costs. Zaatari used her status within ASHRAE to advance enVerid’s interests in attacking GPS

without revealing the full extent of her strategic and economic involvement with enVerid.

       100.    In February 2021, Weeks (enVerid’s CEO) looped Zaatari—at her enVerid email

address—into a discussion about GPS. In the email exchange, enVerid executives are discussing

a paper about GPS’s technology and using it to attack GPS. Meirav (enVerid’s President)

acknowledges that GPS’s technology probably works through electrostatic agglomeration but

nevertheless explores ways to twist the report to undermine GPS. Meirav goes on to state, “can

this help stop the EAC nonsense from being the reason we don’t do better?”

       101.    The CEO forwarded the discussion to Zaatari at her enVerid email address (even

though she is supposedly not employed by enVerid at this point) asking to discuss with her. Zaatari

emails back on February 16, 2021 and says, “Yes. I agree with all points. Already distribute [sic]

it to ASHRAE folks last week.”

       102.    Zaatari was and is using her position within ASHRAE to advance enVerid’s agenda

and working closely with enVerid’s top executives to strategize on how to attack GPS regardless

of the real scientific evidence. Zaatari has developed a persona of a detached scientific researcher




                                               - 25 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                    Page 26 of 41 PageID 898



within ASHRAE when in reality she has adopted the sole objective of advancing enVerid’s almost

obsessive goal of destroying GPS.

       103.      In other emails with Zaatari, enVerid executives have acknowledged their desire to

take GPS’s business and use Zaatari’s position within ASHRAE to assist with this goal. In

furtherance of enVerid’s business goals, Zaatari has connected enVerid executives with prominent

ASHRAE members, underscoring how she and enVerid have used connections to ASHRAE to

advance their business interests and undermine enVerid’s competitors. Zaatari, as a direct agent of

enVerid, has willingly accepted the challenge to try and destroy GPS at all costs, even to the point

of lying about the safety of GPS’s technology. Notably, it was not until April 22, 2021—three days

after GPS filed this lawsuit—that Zaatari told others to stop using her enVerid email address in a

transparent attempt to disassociate herself from enVerid for the purpose of defending this lawsuit.

See Exhibit B.

       104.      Though Zaatari freely criticizes claims made by enVerid’s competitors, there is no

evidence she has moderated or investigated enVerid’s own statements. enVerid on its website

claims that its HLR module “removes all contaminants of concern” and that “enVerid Air Purifier

captures 99.99% of viruses.” Upon information and belief, both claims are literally false.

D.     Zaatari’s Publication of False, Misleading, Disparaging, and Defamatory
       Information Increases After GPS’s Original Complaint

       105.      Since GPS filed its Original Complaint (Dkt. No. 1), Zaatari’s publication of false,

misleading, disparaging, and defamatory information about GPS and its products has only

increased.

       106.      First, as detailed above, Zaatari continues to publish false, misleading, disparaging,

and defamatory information about GPS and GPS’s product via Twitter, Facebook, and LinkedIn.




                                                 - 26 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                   Page 27 of 41 PageID 899



       107.    In addition, as a direct result of Zaatari’s relentless, unfounded criticisms of GPS

and GPS’s products—including Zaatari’s recent attempts to frame her activity as advocacy for

children in schools rather than a clear ploy to create “bipolar backlash” and drive business to D

Zine and enVerid by smearing the reputation and goodwill of their competitors—local and national

news organizations have begun publishing stories based upon the false and misleading information

originally published by Zaatari.

       108.    On or around November 9, 2020, a reporter with Kaiser Health News, reached out

to ASHRAE’s Epidemic Task Force with questions regarding an air purification device

manufactured by UVDI and its UV-PCO technology, which had recently been purchased by the

Sacramento Unified School District. The reporter’s questions were sent to members of ASHRAE’s

Epidemic Task Force and eventually to Zaatari.

       109.    Upon information and belief, Zaatari contacted the reporter and, without disclosing

her relationship with enVerid or her resulting financial conflict of interest, persuaded the reporter

to redirect her story to GPS and its NPBITM technology. On April 15, 2021, the reporter sent Zaatari

an email stating that Kaiser Health News “got funding for a third reporter ([she] is great and

working on this) to flesh out a list of schools getting this stuff” and that they were “working on

focusing this story on GPS.” A true and correct copy of the email is attached hereto as Exhibit W.

       110.    Kaiser Health News published the article on May 3, 2021, which was re-published

by numerous prominent, national news organizations, including CNN. That same day, Zaatari

published a tweet claiming an “investigative article by CNN/KHN” allegedly “shows how the

claims by manufacturers are overblown,” that companies are “making the $$$$$ by riding on the

back of our children,” and that the products could cause “serious public health problem[s] in our

schools.” The tweet includes a link to the article, which repeats many of the false and misleading




                                               - 27 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                  Page 28 of 41 PageID 900



statements made by Zaatari over the past several months, and specifically names GPS in the first

sentence. The article relies heavily on Zaatari, quoting Zaatari for numerous false and misleading

statements about ionizing air purifiers—including those of GPS—asserting the claim that they can

“exacerbate asthma and harm developing lungs,” and that the products are “a high cost for

nothing.” The article even quotes Zaatari on the instant lawsuit, in which she claims it is merely a

“David-versus-Goliath situation.” Notably absent from the article, however, is any disclosure of

Zaatari’s obvious conflicts of interest via D Zine and enVerid or her acknowledgment of scientific

studies refuting her affirmative statements. A true and correct copy of the Twitter post and the

CNN republication of the Kaiser Health News article are attached as Exhibits X and Y,

respectively.

       111.     The May 3, 2021 CNN article is entitled Schools Spending Millions on Air Purifiers

Often Sold Using Overblown Claims. Despite its efforts to ensure its products are safe and

effective, GPS is named in the first sentence of the article. Zaatari is repeatedly quoted in the

article, making false and misleading statements, including that GPS’s products “emit ozone” and

“exacerbate asthma and harm developing lungs.” See Exhibit Y.

       112.     Also on May 3, 2021, Zaatari reiterated her false and unquestionably inflammatory

statement comparing GPS to cigarette manufacturers by publishing a tweet stating that “[t]aking

the word from manufacturers and ignoring the science ‘is like only listening to advice from Philip

Morris as to whether smoking is safe or not.’” Like Zaatari’s other May 3 tweet, this too includes

a link to the CNN article that contains false and misleading statements by Zaatari. A true and

correct copy of the Twitter post is attached as Exhibit Z.

       113.     In addition, shortly before publication of the Kaiser Health News/CNN article, on

April 30, 2021, Zaatari published a tweet encouraging readers to, among other things, “stop the




                                               - 28 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                   Page 29 of 41 PageID 901



ionization,” inaccurately suggesting that technologies such as GPS’s NPBITM are equivalent to

“fogging,” “spraying,” and “oxidation,” and that the technology is not “proven.” The tweet also

links to a story published by KCUR.org that extensively quotes Zaatari, including the false and

misleading blanket statement that electronic air cleaners—such as GPS’s NPBITM—“do little more

than generate ozone, formaldehyde, ultrafine particles, or other substances that cause cancer or

other conditions.” Also, in the article, despite independent test results to the contrary, Zaatari

falsely claims that products such as GPS’s NPBITM “do nothing.” A true and correct copy of the

Twitter post and the KCUR.org article are attached as Exhibits AA and BB, respectively.

       114.    However, both enVerid and Zaatari knew that safety was not an issue with GPS’s

products even though they were trying to convince the public otherwise through their smear

campaign. While working to develop her Open Letter attacking GPS, Zaatari was on an email

exchange with several scientists in which a prominent scientist stated that there was no real concern

regarding byproduct production from the normal and expected use of GPS’s products. While the

scientist expressed concern about proof of efficacy, he was clear that safety was not the issue.

Another scientist and former president of ASHRAE agreed with the assessment. Neither Zaatari

nor any of the other scientists ever disagreed or countered this assessment in the email exchange.

       115.    On May 5, 2021, Zaatari published a tweet purporting to present timely test data

for the GPS NPBITM product, claiming the test results demonstrate the “CADR of a needle point

bipolar ionization [product that] was tested by ETL lab.” The tweet claims the test results show

that GPS’s product achieves a “smoke CADR [of only] 0.11,” and that these results show the

product “would be fit for 0.18 ft2 ([shoe box]).” The tweet does not include a citation to the

underlying test results so that readers can assess the results for themselves. More importantly, the

tweet fails to disclose that the test was conducted in January 2012, almost 10 years ago, on a




                                               - 29 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                   Page 30 of 41 PageID 902



product that GPS has not offered for sale for many years, by a competitor of GPS—AtmosAir

Solutions. A true and correct copy of the Twitter post and the AtmosAir Solutions test results are

attached as Exhibits CC and DD, respectively.

        116.    In response to the above tweet, Zaatari contrasted the nearly decade-old test results

against HEPA air filters, touting HEPA filters—the very products offered by D Zine and

enVerid—as the “effective and cheap” option. A true and correct copy of the Twitter thread

including this response is attached as Exhibit EE.

        117.    From May 4 to May 11, 2021, additional news articles, each relying heavily on

Zaatari, were published by local and national news organizations. The outlets of these articles

include Yahoo News, Mother Jones, Campus Safety, The Defender, Education Week, and

Government Technology. Each time, the articles rely upon or reference Zaatari’s false and

misleading statements about ionizing air purifiers—including the GPS NPBITM product

specifically.

        118.    Riding her newfound wave of notoriety, Zaatari published a tweet on May 14, 2021

in which she claimed that “ionizers, ozone generators, and oxidizers” are incapable of solving the

“[p]oor ventilation in aging schools” that cause “chronic issue[s],” and—despite knowing the

falsity of the statement—even stated these technologies “exacerbate the problem.” The tweet also

included a link to a tweet and article published by NBC in which Zaatari is extensively quoted.

Notably, the NBC article quotes Zaatari stating that products such as GPS’s NPBITM product are

merely “gimmicks” that can produce “formaldehyde and ultrafine particles.” A true and correct

copy of the Twitter post and the NBC article are attached as Exhibits FF and GG, respectively.

        119.    The May 14, 2021 NBC News article is entitled Federal Officials Seek Better Rules

About Schools’ Indoor Air Quality. The NBC News article cites to and relies upon Zaatari heavily,




                                               - 30 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                 Page 31 of 41 PageID 903



mentioning Zaatari over 10 times. Quoting Zaatari, the article includes several false, misleading,

disparaging, and defamatory statements directed at GPS, including: “using devices that emit any

amount of ozone is dangerous because it is ‘highly reactive’ indoors, forming new pollutants, such

as formaldehyde” and “schools are buying devices that could emit ozone at levels above the limit

recommended by [ASHRAE],” even referring to products like GPS’s NPBITM as “gimmicks” and

their suppliers “almost criminal.” The NBC News article also specifically references Zaatari’s

“Open Letter” and other news articles published in reliance upon the “Open Letter” (such as the

Kaiser Health News article). See Exhibit GG.

       120.    As discussed above, GPS’s NPBITM product achieved the UL 2998 zero ozone

emissions certification—which Zaatari and enVerid have expressly acknowledged. As such,

Zaatari’s statements regarding ozone emission in the article published by NBC News are

demonstrably false and clearly intended to steer GPS’s existing and prospective customers away

from GPS and to D Zine and enVerid.

       121.    There can be no question that the articles discussed above are the direct result of

Zaatari’s repeated publication of false, misleading, disparaging, and defamatory information about

GPS and GPS’s products. Not only do these articles specifically cite Zaatari and her false,

misleading, disparaging, and defamatory statements, they prominently feature Zaatari and rely

upon her perceived status in the industry, claiming Zaatari to be an “air quality expert.” Indeed,

Zaatari is at the heart of the NBC article:




                                              - 31 -
  Case 3:21-cv-00884-M Document 36 Filed 08/05/21                Page 32 of 41 PageID 904




        122.   Notably absent from these articles is any mention of Zaatari’s obvious conflict of

interest based on her roles with D Zine and enVerid.

        123.   As a result of Defendants’ baseless and relentless attacks, GPS is suffering

irreparable harm.

        124.   Defendants’ false, misleading, disparaging, and defamatory statements have caused

substantial damage to GPS and irreparable harm to GPS’s reputation.

        125.   In fact, multiple of GPS’s actual and prospective customers have paused or ceased

doing business with GPS as a direct result of Defendants’ baseless smear campaign conducted

through Zaatari’s numerous social media postings, speaking engagements, and mainstream media

articles.

        126.   One such example was reported by The Mercury News on May 20, 2021. As

detailed in the article, the Newark, California Unified School District decided to cease using 556

GPS NPBITM devices—valued at over $350,000—as a direct result of the false and misleading

statements published by Zaatari. The article quotes Zaatari and repeats many of the false and



                                              - 32 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                   Page 33 of 41 PageID 905



misleading statements described above. A true and correct copy of the article is attached as Exhibit

HH.

        127.    Defendants had actual knowledge of GPS’s existing and prospective contracts,

agreements, and business relations with potential customers and knew and/or intended that their

misstatements would interfere with these relationships.

        128.    Other existing and prospective customers of GPS, which Defendants had actual

knowledge of, have ceased doing business with GPS as a direct result of the false and misleading

information spread by Defendants as detailed in the paragraphs above.

                                          CAUSES OF ACTION

   Count I: Federal False Advertising, Product Disparagement, and Unfair Competition
                                   (15 U.S.C. § 1125(a))

        129.    GPS incorporates the preceding paragraphs of the Second Amended Complaint by

reference as if fully set forth herein.

        130.    As described above, Defendants have made false and misleading statements in

commercial advertisements, presentations, and publications in violation of the Lanham Act, 15

U.S.C. § 1125 that have deceived existing and potential customers of GPS.

        131.    These false and misleading statements were made in an effort to damage GPS’s

business and reputation and to sell products and services that directly compete with GPS for

customers and air purification solutions.

        132.    Defendants’ statements are false and misleading descriptions of fact that have or

are likely to cause confusion, mistake, or deception and misrepresent the nature, characteristics,

and qualities of GPS’s products and the efficacy of Defendants’ own products.

        133.    The statements made by Defendants have or are likely to materially influence

purchasing decisions at least in part because the public, those in the air quality industry, and GPS’s



                                                - 33 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                  Page 34 of 41 PageID 906



customers and prospective customers are misled to incorrectly believe that GPS is disreputable

and untrustworthy, and that GPS’s products are dangerous, ineffective, and/or of inferior quality

and that Defendants’ products are of superior quality.

        134.    Defendants knew or should have known that their commercial advertisements,

presentations, and publications were false and/or misleading, or acted with the intent to deceive or

in reckless disregard of the truth of such statements.

        135.    Defendants’ false and misleading descriptions of fact have caused, and will

continue to cause, the loss of goodwill and the loss of current and prospective customers who, but

for Defendants’ actions, would begin or continue to do business with GPS.

                                Count II: Defamation (Texas Law)

        136.    GPS incorporates the preceding paragraphs of the Second Amended Complaint by

reference as if fully set forth herein.

        137.    Defendants have intentionally published false statements to the public at large

through publicly available social media platforms, to actual and prospective customers of GPS,

and to members of the industry directly and indirectly by virtue of, among others, the numerous

inaccurate, misleading, disparaging, and defamatory statements described and identified in the

paragraphs above. Each of these statements are unambiguously defamatory based on the context.

        138.    The false statements made by Defendants refer to GPS and, in many instances,

specifically purport to convey untrue facts about GPS and/or GPS’s NPBITM air purification

system.

        139.    These false statements expressly or impliedly asserted facts that are objectively

verifiable, such as Defendants’ inaccurate, misleading, disparaging, and defamatory statements

about the characteristics, efficacy, safety, and quality of GPS’s products.




                                               - 34 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                     Page 35 of 41 PageID 907



        140.    Defendants’ written statements are also libel per se as defined by Section 73.001 of

the Texas Civil Practice and Remedies Code. In particular, Defendants’ numerous statements

impeach GPS’s honesty, integrity, virtue, and reputation by either directly stating or indirectly

implying that GPS’s products are not only inadequate for the intended purpose, but also pose

significant safety risks to the public. These statements are reasonably calculated to produce such

results, and imply that GPS knowingly or intentionally disregards the safety and wellbeing of its

customers and the public at large in developing, promoting, and selling its products.

        141.    Defendants’ written statements are defamatory per se under Texas common law

because they have injured GPS in its occupation. Among other things, Defendants have made

inaccurate, misleading, disparaging, and defamatory statements to the public, including GPS’s

customers and prospective customers, regarding the characteristics, efficacy, safety, and quality of

GPS’s products.

        142.    Upon information and belief, Defendants published these statements with actual

malice. Defendants knew or reasonably should have known that the statements in question were

false. Defendants are aware that omitting certain facts from its statements could leave a reader,

including but not limited to GPS’s current and prospective customers, with a substantially false

impression. Upon information and belief, Defendants purposefully avoid the truth by refusing to

consult sources that can objectively verify the truth (or falsity) of its statements. At the very least,

Defendants are negligent in determining whether its statements are true.

        143.    Defendants’ false statements are defamatory per se, entitling GPS to a presumption

of general damages. Additionally, Defendants’ false statements directly and proximately injured

GPS, and will continue to do so. As a result, GPS has suffered and will continue to suffer general




                                                 - 35 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                  Page 36 of 41 PageID 908



damages, including injury to its character, reputation within the industry, and the goodwill it has

developed over many years.

        144.    Defendants’ false statements directly and proximately injured GPS, and will

continue to do so, resulting in special damages, including loss of earning capacity and loss of past

and future income.

                        Count III: Business Disparagement (Texas Law)

        145.    GPS incorporates the preceding paragraphs of the Second Amended Complaint by

reference as if fully set forth herein.

        146.    As described above, Defendants have published false and disparaging written

statements about GPS’s products, including the NPBITM air purification system. Defendants’

statements were directed to, among others, GPS’s customers, prospective customers, and

individuals and businesses throughout the industry.

        147.    D Zine’s website is integral to its business, and includes—on the website

homepage—a link to Zaatari’s Twitter page. Each time a customer or prospective customer

accesses Zaatari’s Twitter page, they are confronted with Zaatari’s inaccurate, misleading,

disparaging, and defamatory statements about GPS and GPS’s products.

        148.    Defendants’ statements were and continue to be disparaging because they cast

doubt on the characteristics, efficacy, safety, and quality of GPS’s products, including the NPBITM

air purification system. Defendants accomplish this by making direct statements about GPS and

GPS’s products, often false even though they are couched as factual statements.

        149.    Defendants’ statements create a substantially false and disparaging impression by

omitting and misrepresenting material facts.

        150.    The context of these statements demonstrates that Defendants intend to cast doubt

on the characteristics, efficacy, safety, and quality of GPS’s products. These statements


                                               - 36 -
  Case 3:21-cv-00884-M Document 36 Filed 08/05/21                Page 37 of 41 PageID 909



demonstrate an intent to paint GPS as a producer of dangerous and unhealthy products and a

company with whom its existing and prospective retailers and customers should sever ties.

        151.     The statements concern GPS’s economic interests because the statements go to the

heart of GPS’s character as a business, its trustworthiness, and the quality of its products. These

statements not only directly bear on the core purpose of GPS’s products, but also falsely indicate

to customers the nature of GPS’s products, including without limitation that they “may cause

serious diseases,” generate “potentially dangerous byproducts,” and “add pollutants to the space.”

        152.     Upon information and belief, Defendants published their statements with malice.

Defendants knew the statements in question were false, acted with reckless disregard for whether

the statements were true, acted with ill will, and intended to interfere with GPS’s economic

interests.

        153.     Defendants’ false and misleading statements have caused, and will continue to

cause, the loss of goodwill and the loss of current and prospective customers who, but for

Defendants’ actions, would continue to do business with GPS. These direct pecuniary losses are

attributable to Defendants’ false communications because, on information and belief, those false

statements have played a substantial part in causing irreparable harm to GPS’s reputation in the

industry.

             Count IV: Tortious Interference with Prospective Business (Texas Law)

        154.     GPS incorporates the preceding paragraphs of the Second Amended Complaint by

reference as if fully set forth herein.

        155.     As described above, Defendants have made inaccurate, misleading, disparaging,

and defamatory statements regarding GPS and GPS’s products.

        156.     Defendants had actual knowledge of GPS’s prospective contracts, agreements, and

business relations with potential customers.


                                               - 37 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                   Page 38 of 41 PageID 910



        157.    Upon information and belief, these statements were made willfully and

intentionally in order to interfere with GPS’s prospective business relationships and have resulted

in the loss of prospective contracts and other business with existing and additional prospective

customers.

        158.    Defendants’ intentional interference with GPS’s prospective contracts, agreements,

and business relations, which was independently tortious and unlawful, proximately caused GPS

injury in the form of actual harm, including without limitation, lost revenue, profits and sales, and

loss of future income.

                           Count V: Common Law Unfair Competition

        159.    GPS incorporates the preceding paragraphs of the Second Amended Complaint by

reference as if fully set forth herein.

        160.    Defendants’ false and misleading descriptions of fact in commercial

advertisements, presentations, and promotional materials are likely to cause mistake and deception

among consumers as to the characteristics, efficacy, safety, and quality of GPS’s products.

        161.    Defendants’ false and misleading descriptions of fact were made intentionally and

willfully, in actual or reckless disregard for GPS.

        162.    GPS has been and will continue to be irreparably harmed unless Defendants are

enjoined from further false and misleading descriptions of fact about GPS’s products and required

to retract prior false and misleading statements.

                                          JURY DEMAND

        GPS hereby demands a trial by jury on all claims and issues so triable.

                                      PRAYER FOR RELIEF

        GPS respectfully requests that the Court enter judgment in its favor and against Defendants

as follows:


                                               - 38 -
Case 3:21-cv-00884-M Document 36 Filed 08/05/21              Page 39 of 41 PageID 911



    A.    a preliminary and permanent injunction restraining Defendants, along with their

          officers, agents, servants, employees, and attorneys from making, publishing, or

          otherwise distributing false, misleading, or disparaging statements about GPS or

          any of GPS’s products;

    B.    an award of Defendants’ profits and GPS’s damages;

    C.    an award in an amount that will enable GPS to engage in corrective advertising at

          a level that will effectively counter Defendants’ unlawful activity;

    D.    an award of GPS’s reasonable attorneys’ fees and the costs of this action;

    E.    exemplary damages in a sum to be determined by the trier of fact;

    F.    pre- and post-judgment interest as allowed by law;

    G.    an order requiring Defendants to retract their false statements and engage in

          corrective advertising; and

    H.    such other and further relief to which GPS may be entitled.




                                         - 39 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21     Page 40 of 41 PageID 912



Dated: August 5, 2021             Respectfully submitted,

                                  MCGUIREWOODS LLP

                                  /s/ Justin Opitz                     .
                                  Justin Opitz
                                  Texas State Bar No. 24051140
                                  Matthew W. Cornelia
                                  Texas State Bar No. 24097534
                                  Addison Fontein
                                  Texas State Bar No. 24109876
                                  2000 McKinney Avenue, Suite 1400
                                  Dallas, TX 75201
                                  Tel: (214) 932-6400
                                  Fax: (214) 932-6499
                                  jopitz@mcguirewoods.com
                                  mcornelia@mcguirewoods.com
                                  afontein@mcguirewoods.com

                                  Robert A. Muckenfuss (admitted pro hac vice)
                                  North Carolina State Bar No. 28218
                                  Kelly A. Warlich (admitted pro hac vice)
                                  North Carolina State Bar No. 51053
                                  201 North Tryon Street, Suite 3000
                                  Charlotte, NC 28202
                                  Tel: (704) 343-2000
                                  Fax: (704) 343-2300
                                  rmuckenfuss@mcguirewoods.com
                                  kwarlich@mcguirewoods.com

                                  Lucy Jewett Wheatley
                                  (admitted pro hac vice)
                                  Virginia State Bar No. 77459
                                  800 East Canal Street
                                  Richmond, VA 23219
                                  Tel: (804) 775-4320
                                  Fax: (804) 698-2017
                                  lwheatley@mcguirewoods.com

                                  Counsel for Plaintiff
                                  Global Plasma Solutions, Inc.




                                   - 40 -
 Case 3:21-cv-00884-M Document 36 Filed 08/05/21                Page 41 of 41 PageID 913



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was electronically filed on

August 5, 2021, using the Court’s CM/ECF system, which will send notice of such filing to all

counsel of record who are deemed to have consented to electronic service.


                                             /s/ Justin Opitz           .
                                            Justin Opitz




                                             - 41 -
